Title: To James Madison from John Gavino, 7 October 1804 (Abstract)
From: Gavino, John
To: Madison, James


7 October 1804, “South at Gibraltar.” No. 3. “I had the honour of addressing you the 28th. Ulto. when arrised the Contageous Fiver that had taken place on this Rock, which Still continues, Violently; I am now entirely free of the fiver, & in a State of convalicent.” Forwards letters from O’Brien and Simpson. “You have annexed a paragraph from our Navy Agent, Willm. Higgens Esqr. of Malta, dated 20th August last, by which you well see Commodore Pribels Operations against Tripoly.”
